 In the Matter of BROWN & SHARPEMANUFACTURING COMPANYandINTERNATIONALASSOCIATIONOF MACHINISTSA. F. OF L.Case No. 1-R-2633.-Decided March 1, 1946Messrs. John J. HallandEugene J. Phillips,of Providence, R. I.,for the Company.Mr. Harold F. Reardon,, ofBoston, Mass., for the Union.Mr. Julius Topol,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Brown & Sharpe Manufacturing Company, Providence,Rhode Island, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebeforeWalter, B. Wilbur, Trial Examiner.The hearing was heldat Providence, Rhode Island, on October 18, 1945.The Companyand the Union appeared and participated.'.All parties were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the, hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBrown & Sharpe Manufacturing Company, a Rhode Island cor-poration,is engagedat its only plant in Providence, Rhode Island,iThe Union has waived the rightto object toany electionwhich maybe orderedherein on the basis of the charges filed in CaseNo. 1-C-2655.66 N. L.R. B., No. 22.234 BROWN & SHARPE MANUFACTURINGCOMPANY235in the manufacture, sale, and distribution of machine tools and at-tachments, cutters' and machinists' tools, and other miscellaneousarticles.During each year the Company purchases raw materials,tools, and equipment amounting in value to more than $10,000,000,the greater portion of which is shipped to its plant from points out-side the State of Rhode Island.The value of finished products an-nually manufactured by the Company exceeds $20,000,000, of whichmore than 50 percent represents shipments destined for points out-side the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists is a labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the watchmen at its plant.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe Union seeks a unit of all watchmen at the Company's plant,excluding all supervisory employees within the meaning of theBoard's usual definition.The Company opposes the granting ofcollective bargaining rights to these employees because of the natureof the work they perform.The watchmen patrol the inside of the Company's plant duringthe hours when production employees are not present. In the courseof their work they are required to ring boxes at 1- or 2-hour inter-vals.They are primarily engaged in watching for fires, and forwater and sprinkler damage.These employees are neither militar-ized, uniformed, nor armed.The record clearly shows that they have2 The Field Examiner reportedthat the Unionsubmitted 14 application-for-membershipcards,12 of which bore the names of employees listed on the Company's pay roll ofSeptember 15, 1945.Thereare approximately 16 employees in the appropriate unit. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDno supervisory authority within the meaning of the Board's cus-tomary definition of that term.Tn support of its position the Company contends that if the watch-men are permitted to join a labpr organization they will, in all prob-ability, stop working if the other employees go on strike, leavingthe Company's plant without adequate protection.We have in othercases3 involving similar contentions held, as we do now, that suchspeculative considerations afford no justification for denying em-ployees the right to organize and bargain collectively.Accordingly, we find that all watchmen at the Company's plant,excluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brown & SharpeManufacturing Company, Providence, Rhode Island, an election bysecret,ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionB SeeMatter of The French Oil Mill Machinery Company,65 N. L. R. B.164;Matterof The Pullman-Standard Car Manufacturing Company,63 N. L. R. B. 1451;Matter ofDravq Corporation, 52 N.L. R. B. 322. BROWN & SHARPE MANUFACTURING COMPANY237IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Association of Machinists,A. F. of L., for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.